(Slip Opinion)              OCTOBER TERM, 2019                                       1

                                       Syllabus

         NOTE: Where it is feasible, a syllabus (headnote) will be released, as is
       being done in connection with this case, at the time the opinion is issued.
       The syllabus constitutes no part of the opinion of the Court but has been
       prepared by the Reporter of Decisions for the convenience of the reader.
       See United States v. Detroit Timber & Lumber Co., 200 U.S. 321, 337.


SUPREME COURT OF THE UNITED STATES

                                       Syllabus

   GE ENERGY POWER CONVERSION FRANCE SAS,
    CORP., FKA CONVERTEAM SAS v. OUTOKUMPU
             STAINLESS USA, LLC, ET AL.

CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR
                THE ELEVENTH CIRCUIT

     No. 18–1048. Argued January 21, 2020—Decided June 1, 2020
ThyssenKrupp Stainless USA, LLC, entered into three contracts with
  F. L. Industries, Inc., for the construction of cold rolling mills at
  ThyssenKrupp’s steel manufacturing plant in Alabama. Each contract
  contained a clause requiring arbitration of any contract dispute. F. L.
  Industries then entered into a subcontractor agreement with peti-
  tioner (GE Energy) for the provision of nine motors to power the cold
  rolling mills. After the motors for the cold rolling mills allegedly failed,
  Outokumpu Stainless USA, LLC (which acquired ownership of the
  plant), and its insurers sued GE Energy in Alabama state court. GE
  Energy removed the case to federal court under 9 U.S. C. §205. It then
  moved to dismiss and compel arbitration, relying on the arbitration
  clauses in the F. L. Industries and ThyssenKrupp contracts. The Dis-
  trict Court granted the motion, concluding that both Outokumpu and
  GE Energy were parties to the agreement. The Eleventh Circuit re-
  versed. It concluded that the Convention on the Recognition and En-
  forcement of Foreign Arbitral Awards (New York Convention or Con-
  vention) allows enforcement of an arbitration agreement only by the
  parties that actually signed the agreement and that GE Energy was a
  nonsignatory. It also held that allowing GE Energy to rely on state-
  law equitable estoppel doctrines to enforce the arbitration agreement
  would conflict with the Convention’s signatory requirement.
Held: The New York Convention does not conflict with domestic equita-
 ble estoppel doctrines that permit the enforcement of arbitration
 agreements by nonsignatories. Pp. 3–12.
    (a) Chapter 1 of the Federal Arbitration Act (FAA) does not “alter
2          GE ENERGY POWER CONVERSION FRANCE SAS
               v. OUTOKUMPU STAINLESS USA, LLC
                          Syllabus

    background principles of state contract law regarding the scope of
    agreements (including the question of who is bound by them).” Arthur
    Andersen LLP v. Carlisle, 556 U.S. 624, 630. The “ ‘traditional princi-
    ples’ of state law” that apply under Chapter 1 include doctrines, like
    equitable estoppel, authorizing contract enforcement by a nonsigna-
    tory. Id., at 631–632.
       The New York Convention is a multilateral treaty addressing inter-
    national arbitration. One Article of the Convention addresses arbitra-
    tion agreements—Article II—and one provision of Article II addresses
    the enforcement of those agreements—Article II(3). Article II(3) pro-
    vides that courts of a contracting state “shall . . . refer the parties to
    arbitration” when the parties to an action entered into a written agree-
    ment to arbitrate and one of the parties requests such a referral.
       Chapter 2 of the FAA grants federal courts jurisdiction over actions
    governed by the Convention. As relevant here, Chapter 2 provides that
    “Chapter 1 applies to actions and proceedings brought under this chap-
    ter to the extent that [Chapter 1] is not in conflict with this chapter or
    the Convention.” 9 U.S. C. §208. Pp. 3–6.
       (b) The application of familiar tools of treaty interpretation estab-
    lishes that the state-law equitable estoppel doctrines permitted under
    Chapter 1 do not “conflict with . . . the Convention.” §208. Pp. 6–11.
         (1) The text of the New York Convention does not address whether
    nonsignatories may enforce arbitration agreements under domestic
    doctrines such as equitable estoppel. The Convention is simply silent
    on the issue of nonsignatory enforcement. This silence is dispositive
    because nothing in the Convention’s text could be read to conflict with
    the application of domestic equitable estoppel doctrines. Article II(3)—
    the only provision in the Convention addressing the enforcement of ar-
    bitration agreements—contains no exclusionary language; it does not
    state that arbitration agreements shall be enforced only in the identi-
    fied circumstances. Given that the Convention was drafted against
    the backdrop of domestic law, it would be unnatural to read Article
    II(3) to displace domestic doctrines in the absence of such language.
    This interpretation is especially appropriate because Article II contem-
    plates using domestic doctrines to fill gaps in the Convention. Pp. 6–
    7.
         (2) This interpretation is confirmed by the Convention’s negotia-
    tion and drafting history as well as “ ‘the postratification understand-
    ing’ of signatory nations,” Medellín v. Texas, 552 U.S. 491, 507.
       Cherry-picked generalizations from the negotiating and drafting
    history cannot be used to create a rule that finds no support in the
    treaty’s text. Here, to the extent that the Convention’s drafting history
    sheds any light on the treaty’s meaning, it shows only that the drafters
    sought to impose baseline requirements on contracting states so that
                     Cite as: 590 U. S. ____ (2020)                     3

                                Syllabus

  signatories would “not be permitted to decline enforcement of such
  agreements on the basis of parochial views of their desirability or in a
  manner that would diminish the mutually binding nature of the agree-
  ments.” Scherk v. Alberto-Culver Co., 417 U.S. 506, 520, n. 15.
     The postratification understanding of other contracting states—as
  evidenced by the “[d]ecisions of the courts of other Convention signa-
  tories,” El Al Israel Airlines, Ltd. v. Tsui Yuan Tseng, 525 U.S. 155,
  175, and the “postratification conduct” of contracting state govern-
  ments, Zicherman v. Korean Air Lines Co., 516 U.S. 217, 227—may
  also serve as an aid to this Court’s interpretation. Here, numerous
  sources indicate that the New York Convention does not prohibit the
  application of domestic law addressing the enforcement of arbitration
  agreements. These sources, however, are from decades after the fi-
  nalization of the New York Convention’s text in 1958. This diminishes
  their value as evidence of the original understanding of the treaty’s
  meaning.
     Finally, because the Court’s textual analysis and the Executive’s in-
  terpretation of the Convention align here, there is no need to deter-
  mine whether the Executive’s understanding is entitled to “weight” or
  “deference.” Cf. Edelman v. Lynchburg College, 535 U.S. 106, 114–
  115, n. 8. Pp. 7–11.
     (c) The Court of Appeals may address on remand whether GE En-
  ergy can enforce the arbitration clauses under equitable estoppel prin-
  ciples and which body of law governs that determination. Pp. 11–12.
902 F.3d 1316, reversed and remanded.

   THOMAS, J., delivered the opinion for a unanimous Court. SOTOMAYOR,
J., filed a concurring opinion.
                        Cite as: 590 U. S. ____ (2020)                                 1

                              Opinion of the Court

     NOTICE: This opinion is subject to formal revision before publication in the
     preliminary print of the United States Reports. Readers are requested to
     notify the Reporter of Decisions, Supreme Court of the United States, Wash-
     ington, D. C. 20543, of any typographical or other formal errors, in order that
     corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                    _________________

                                    No. 18–1048
                                    _________________


  GE ENERGY POWER CONVERSION FRANCE SAS,
   CORP., FKA CONVERTEAM SAS, PETITIONER v.
     OUTOKUMPU STAINLESS USA, LLC, ET AL.
 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF
          APPEALS FOR THE ELEVENTH CIRCUIT
                                   [June 1, 2020]

  JUSTICE THOMAS delivered the opinion of the Court.
  The question in this case is whether the Convention on
the Recognition and Enforcement of Foreign Arbitral
Awards, June 10, 1958, 21 U. S. T. 2517, T. I. A. S. No.
6997, conflicts with domestic equitable estoppel doctrines
that permit the enforcement of arbitration agreements by
nonsignatories. We hold that it does not.
                               I
   In 2007, ThyssenKrupp Stainless USA, LLC, entered into
three contracts with F. L. Industries, Inc., for the construc-
tion of cold rolling mills at ThyssenKrupp’s steel manufac-
turing plant in Alabama. Each of the contracts contained
an identical arbitration clause. The clause provided that
“[a]ll disputes arising between both parties in connection
with or in the performances of the Contract . . . shall be sub-
mitted to arbitration for settlement.” App. 171.
   After executing these agreements, F. L. Industries, Inc.,
entered into a subcontractor agreement with petitioner GE
Energy Power Conversion France SAS, Corp. (GE Energy),
then known as Converteam SAS. Under that agreement,
2        GE ENERGY POWER CONVERSION FRANCE SAS
             v. OUTOKUMPU STAINLESS USA, LLC
                     Opinion of the Court

GE Energy agreed to design, manufacture, and supply mo-
tors for the cold rolling mills. Between 2011 and 2012, GE
Energy delivered nine motors to the Alabama plant for in-
stallation. Soon thereafter, respondent Outokumpu Stain-
less USA, LLC, acquired ownership of the plant from
ThyssenKrupp.
   According to Outokumpu, GE Energy’s motors failed by
the summer of 2015, resulting in substantial damages. In
2016, Outokumpu and its insurers filed suit against GE En-
ergy in Alabama state court. GE Energy removed the case
to federal court under 9 U.S. C. §205, which authorizes the
removal of an action from state to federal court if the action
“relates to an arbitration agreement . . . falling under the
Convention [on the Recognition and Enforcement of For-
eign Arbitral Awards].” GE Energy then moved to dismiss
and compel arbitration, relying on the arbitration clauses
in the contracts between F. L. Industries, Inc., and
ThyssenKrupp.
   The District Court granted GE Energy’s motion to dis-
miss and compel arbitration with Outokumpu and Sompo
Japan Insurance Company of America. Outokumpu Stain-
less USA LLC v. Converteam SAS, 2017 WL 401951 (SD
Ala., Jan. 30, 2017).1 The court held that GE Energy qual-
ified as a party under the arbitration clauses because the
contracts defined the terms “Seller” and “Parties” to include
subcontractors. Id., at *4. Because the court concluded
that both Outokumpu and GE Energy were parties to the
agreements, it declined to address GE Energy’s argument
that the agreement was enforceable under equitable estop-
pel. Id., at *1, n. 1.
   The Eleventh Circuit reversed the District Court’s order
compelling arbitration. Outokumpu Stainless USA, LLC v.

——————
  1 The District Court later granted GE Energy’s motion to compel arbi-

tration with additional insurers. Outokumpu Stainless USA LLC v. Con-
verteam SAS, 2017 WL 480716 (SD Ala., Feb. 3, 2017).
                    Cite as: 590 U. S. ____ (2020)                  3

                        Opinion of the Court

Converteam SAS, 902 F.3d 1316 (2018). The court inter-
preted the Convention on the Recognition and Enforcement
of Foreign Arbitral Awards (New York Convention or Con-
vention) to include a “requirement that the parties actually
sign an agreement to arbitrate their disputes in order to
compel arbitration.” Id., at 1326 (emphasis in original).
The court concluded that this requirement was not satisfied
because “GE Energy is undeniably not a signatory to the
Contracts.” Ibid. It then held that GE Energy could not
rely on state-law equitable estoppel doctrines to enforce the
arbitration agreement as a nonsignatory because, in the
court’s view, equitable estoppel conflicts with the Conven-
tion’s signatory requirement. Id., at 1326–1327.
   Given a conflict between the Courts of Appeals on this
question,2 we granted certiorari. 588 U. S. ___ (2019).
                              II
                              A
    Chapter 1 of the Federal Arbitration Act (FAA) permits
courts to apply state-law doctrines related to the enforce-
ment of arbitration agreements. Section 2 of that chapter
provides that an arbitration agreement in writing “shall be
. . . enforceable, save upon such grounds as exist at law or
in equity for the revocation of any contract.” 9 U.S. C. §2.
As we have explained, this provision requires federal courts
to “place [arbitration] agreements ‘ “upon the same footing
as other contracts.” ’ ” Volt Information Sciences, Inc. v.
Board of Trustees of Leland Stanford Junior Univ., 489
U.S. 468, 474 (1989) (quoting Scherk v. Alberto-Culver Co.,
417 U.S. 506, 511 (1974)). But it does not “alter back-
ground principles of state contract law regarding the scope
of agreements (including the question of who is bound by
——————
   2 Compare 902 F.3d 1316, 1326 (CA11 2018), and Yang v. Majestic

Blue Fisheries, LLC, 876 F.3d 996, 1001–1002 (CA9 2017), with Aggarao
v. MOL Ship Mgmt. Co., 675 F.3d 355, 375 (CA4 2012), and Sourcing
Unlimited, Inc. v. Asimco Int’l, Inc., 526 F.3d 38, 48 (CA1 2008).
4       GE ENERGY POWER CONVERSION FRANCE SAS
            v. OUTOKUMPU STAINLESS USA, LLC
                    Opinion of the Court

them).” Arthur Andersen LLP v. Carlisle, 556 U.S. 624,
630 (2009).
   The “traditional principles of state law” that apply under
Chapter 1 include doctrines that authorize the enforcement
of a contract by a nonsignatory. Id., at 631 (internal quota-
tion marks omitted). For example, we have recognized that
arbitration agreements may be enforced by nonsignatories
through “ ‘assumption, piercing the corporate veil, alter ego,
incorporation by reference, third-party beneficiary theories,
waiver and estoppel.’ ” Ibid. (quoting 21 R. Lord, Williston
on Contracts §57:19, p. 183 (4th ed. 2001)).
   This case implicates domestic equitable estoppel doc-
trines. Generally, in the arbitration context, “equitable es-
toppel allows a nonsignatory to a written agreement con-
taining an arbitration clause to compel arbitration where a
signatory to the written agreement must rely on the terms
of that agreement in asserting its claims against the non-
signatory.” Id., at 200 (2017). In Arthur Andersen, we rec-
ognized that Chapter 1 of the FAA permits a nonsignatory
to rely on state-law equitable estoppel doctrines to enforce
an arbitration agreement. 556 U.S., at 631–632.
                              B
  The New York Convention is a multilateral treaty that
addresses international arbitration. 21 U. S. T. 2517,
T. I. A. S. No. 6997. It focuses almost entirely on arbitral
awards. Article I(1) describes the Convention as applying
only to “the recognition and enforcement of arbitral
awards.” Id., at 2519. Articles III, IV, and V contain recog-
nition and enforcement obligations related to arbitral
awards for contracting states and for parties seeking the
enforcement of arbitral awards. Id., at 2519–2520. Article
VI addresses when an award can be set aside or suspended.
Id., at 2520. And Article VII(1) states that the “Convention
shall not . . . deprive any interested party of any right he
                  Cite as: 590 U. S. ____ (2020)             5

                      Opinion of the Court

may have to avail himself of an arbitral award in the man-
ner and to the extent allowed by the law or the treaties of
the country where such award is sought to be relied upon.”
Id., at 2520–2521.
   Only one article of the Convention addresses arbitration
agreements—Article II. That article contains only three
provisions, each one sentence long. Article II(1) requires
“[e]ach Contracting State [to] recognize an agreement in
writing under which the parties undertake to submit to ar-
bitration all or any differences which have arisen or which
may arise between them in respect of a defined legal rela-
tionship, whether contractual or not, concerning a subject
matter capable of settlement by arbitration.” Id., at 2519.
Article II(2) provides that “[t]he term ‘agreement in writing’
shall include an arbitral clause in a contract or an arbitra-
tion agreement, signed by the parties or contained in an ex-
change of letters or telegrams.” Ibid. Finally, Article II(3)
states that “[t]he court of a Contracting State, when seized
of an action in a matter in respect of which the parties have
made an agreement within the meaning of this article,
shall, at the request of one of the parties, refer the parties
to arbitration, unless it finds that the said agreement is null
and void, inoperative or incapable of being performed.”
Ibid.
                             C
   In 1970, the United States acceded to the New York Con-
vention, and Congress enacted implementing legislation in
Chapter 2 of the FAA. See 84 Stat. 692, 9 U.S. C. §§201–
208. Chapter 2 grants federal courts jurisdiction over ac-
tions governed by the Convention, §203; establishes venue
for such actions, §204; authorizes removal from state court,
§205; and empowers courts to compel arbitration, §206.
Chapter 2 also states that “Chapter 1 applies to actions and
proceedings brought under this chapter to the extent that
6       GE ENERGY POWER CONVERSION FRANCE SAS
            v. OUTOKUMPU STAINLESS USA, LLC
                    Opinion of the Court

[Chapter 1] is not in conflict with this chapter or the Con-
vention.” §208.
                               III
   We must determine whether the equitable estoppel doc-
trines permitted under Chapter 1 of the FAA, see supra, at
3–4, “conflict with . . . the Convention.” §208. Applying fa-
miliar tools of treaty interpretation, we conclude that they
do not conflict.
                               A
   “The interpretation of a treaty, like the interpretation of
a statute, begins with its text.” Medellín v. Texas, 552 U.S.
491, 506 (2008). The text of the New York Convention does
not address whether nonsignatories may enforce arbitra-
tion agreements under domestic doctrines such as equitable
estoppel. The Convention is simply silent on the issue of
nonsignatory enforcement, and in general, “a matter not
covered is to be treated as not covered”—a principle “so ob-
vious that it seems absurd to recite it,” A. Scalia & B. Gar-
ner, Reading Law: The Interpretation of Legal Texts 93
(2012).
   This silence is dispositive here because nothing in the
text of the Convention could be read to otherwise prohibit
the application of domestic equitable estoppel doctrines.
Only one Article of the Convention addresses arbitration
agreements—Article II—and only one provision of Article II
addresses the enforcement of those agreements—Article
II(3). The text of Article II(3) states that courts of a con-
tracting state “shall . . . refer the parties to arbitration”
when the parties to an action entered into a written agree-
ment to arbitrate and one of the parties requests referral to
arbitration. The provision, however, does not restrict con-
tracting states from applying domestic law to refer parties
to arbitration in other circumstances. That is, Article II(3)
provides that arbitration agreements must be enforced in
                  Cite as: 590 U. S. ____ (2020)            7

                      Opinion of the Court

certain circumstances, but it does not prevent the applica-
tion of domestic laws that are more generous in enforcing
arbitration agreements. Article II(3) contains no exclusion-
ary language; it does not state that arbitration agreements
shall be enforced only in the identified circumstances.
Given that the Convention was drafted against the back-
drop of domestic law, it would be unnatural to read Article
II(3) to displace domestic doctrines in the absence of exclu-
sionary language. Cf. Marx v. General Revenue Corp., 568
U.S. 371, 380–384 (2013).
   This interpretation is especially appropriate in the con-
text of Article II. Far from displacing domestic law, the pro-
visions of Article II contemplate the use of domestic doc-
trines to fill gaps in the Convention. For example, Article
II(1) refers to disputes “capable of settlement by arbitra-
tion,” but it does not identify what disputes are arbitrable,
leaving that matter to domestic law. Mitsubishi Motors
Corp. v. Soler Chrysler-Plymouth, Inc., 473 U.S. 614, 639,
n. 21 (1985). Similarly, Article II(3) states that it does not
apply to agreements that are “null and void, inoperative or
incapable of being performed,” but it fails to define those
terms. Again, the Convention requires courts to rely on do-
mestic law to fill the gaps; it does not set out a comprehen-
sive regime that displaces domestic law.
   In sum, the only provision of the Convention that ad-
dresses the enforcement of arbitration agreements is Arti-
cle II(3). We do not read the nonexclusive language of that
provision to set a ceiling that tacitly precludes the use of
domestic law to enforce arbitration agreements. Thus,
nothing in the text of the Convention “conflict[s] with” the
application of domestic equitable estoppel doctrines permit-
ted under Chapter 1 of the FAA. 9 U.S. C. §208.
                            B
  “Because a treaty ratified by the United States is ‘an
8       GE ENERGY POWER CONVERSION FRANCE SAS
            v. OUTOKUMPU STAINLESS USA, LLC
                    Opinion of the Court

agreement among sovereign powers,’ we have also consid-
ered as ‘aids to its interpretation’ the negotiation and draft-
ing history of the treaty as well as ‘the postratification un-
derstanding’ of signatory nations.” Medellín, 552 U.S., at
507 (quoting Zicherman v. Korean Air Lines Co., 516 U.S.
217, 226 (1996)). These aids confirm our interpretation of
the Convention’s text.
                               1
   Our precedents have looked to the “negotiating and draft-
ing history” of a treaty as an aid in determining the shared
understanding of the treaty. Id., at 226. Invoking this in-
terpretive aid, Outokumpu argues that the Convention’s
drafting history establishes a “rule of consent” that “dis-
place[s] varying local laws.” Brief for Respondents 27. We
are unpersuaded. For one, nothing in the text of the Con-
vention imposes a “rule of consent” that displaces domestic
law—let alone a rule that allows some domestic-law doc-
trines and not others, as Outokumpu proposes. The only
time the Convention uses the word “consent” is in Article
X(3), which addresses ratification and accession proce-
dures. Moreover, the statements relied on by Outokumpu
do not address the specific question whether the Conven-
tion prohibits the application of domestic law that would
allow nonsignatories to compel arbitration. Cherry-picked
“generalization[s]” from the negotiating and drafting his-
tory cannot be used to create a rule that finds no support in
the treaty’s text. Zicherman, 516 U.S., at 227.
   To the extent the drafting history sheds any light on the
meaning of the Convention, it shows only that the drafters
sought to impose baseline requirements on contracting
states. As this Court has recognized, “[i]n their discussion
of [Article II], the delegates to the Convention voiced fre-
quent concern that courts of signatory countries . . . should
not be permitted to decline enforcement of such agreements
on the basis of parochial views of their desirability or in a
                  Cite as: 590 U. S. ____ (2020)            9

                      Opinion of the Court

manner that would diminish the mutually binding nature
of the agreements.” Scherk, 417 U.S., at 520, n. 15 (citing
G. Haight, Convention on the Recognition and Enforcement
of Foreign Arbitral Awards: Summary Analysis of Record of
United Nations Conference, May/June 1958, pp. 24–28
(1958)). Nothing in the drafting history suggests that the
Convention sought to prevent contracting states from ap-
plying domestic law that permits nonsignatories to enforce
arbitration agreements in additional circumstances.
                               2
   “[T]he postratification understanding” of other contract-
ing states may also serve as an aid to our interpretation of
a treaty’s meaning. Medellín, 552 U.S., at 507 (internal
quotation marks omitted). To discern this understanding,
we have looked to the “[d]ecisions of the courts of other Con-
vention signatories,” El Al Israel Airlines, Ltd. v. Tsui Yuan
Tseng, 525 U.S. 155, 175 (1999), as well as the “postratifi-
cation conduct” of the governments of contracting states, Zi-
cherman, 516 U.S., at 227.
   Here, the weight of authority from contracting states in-
dicates that the New York Convention does not prohibit the
application of domestic law addressing the enforcement of
arbitration agreements. The courts of numerous contract-
ing states permit enforcement of arbitration agreements by
entities who did not sign an agreement. See 1 G. Born, In-
ternational Commercial Arbitration §10.02, pp. 1418–1484
(2d ed. 2014) (compiling cases). The United States identi-
fies at least one contracting state with domestic legislation
illustrating a similar understanding. See Brief for United
States as Amicus Curiae 28 (discussing Peru’s national leg-
islation). And GE Energy points to a recommendation is-
sued by the United Nations Commission on International
Trade Law that, although not directly addressing Article
II(3), adopts a nonexclusive interpretation of Article II(1)
10      GE ENERGY POWER CONVERSION FRANCE SAS
            v. OUTOKUMPU STAINLESS USA, LLC
                    Opinion of the Court

and (2). Report of the United Nations Commission on In-
ternational Trade Law on the Work of Its Thirty-Ninth Ses-
sion, Recommendation Regarding the Interpretation of Ar-
ticle II, Paragraph 2, and Article VII, Paragraph 1, of the
Convention on the Recognition and Enforcement of Foreign
Arbitral Awards ¶¶1, 2, U. N. Doc. A/61/17, annex II (July
7, 2006) (UN recommendation).
   These sources, while generally pointing in one direction,
are not without their faults. The court decisions, domestic
legislation, and UN recommendation relied on by the par-
ties occurred decades after the finalization of the New York
Convention’s text in 1958. This diminishes the value of
these sources as evidence of the original shared under-
standing of the treaty’s meaning. Moreover, unlike the ac-
tions and decisions of signatory nations, we have not previ-
ously relied on UN recommendations to discern the
meaning of treaties. See also Yang v. Majestic Blue Fisher-
ies, LLC, 876 F.3d 996, 1000–1001 (CA9 2017) (declining to
give weight to the 2006 UN recommendation). But to the
extent this evidence is given any weight, it confirms our in-
terpretation of the Convention’s text.
                               3
    Finally, the parties dispute whether the Executive’s in-
terpretation of the New York Convention should affect our
analysis. The United States claims that we should apply a
“ ‘canon of deference’ ” and give “ ‘ “great weight” ’ ” to an in-
terpretation set forth by the Executive in an amicus brief
submitted to the D. C. Circuit in 2014. Brief for United
States as Amicus Curiae 30 (quoting Abbott v. Abbott, 560
U.S. 1, 15 (2010)); see also Brief for United States as Ami-
cus Curiae in No. 13–7004 (CADC), pp. 7, 9. GE Energy
echoes this request. Outokumpu, on the other hand, argues
that the Executive’s noncontemporaneous interpretation
sheds no light on the meaning of the treaty, asserting that
the Executive expressed the “opposite . . . view at the time
                    Cite as: 590 U. S. ____ (2020)                  11

                         Opinion of the Court

of the Convention’s adoption.” Brief for Respondents 33.
Outokumpu asserts that this Court has repeatedly rejected
executive interpretations that contradict the treaty’s text or
the political branches’ previous understanding of a treaty.
Id., at 34–35 (citing, e.g., Chan v. Korean Air Lines, Ltd.,
490 U.S. 122, 136 (1989) (Brennan, J., concurring in judg-
ment); Perkins v. Elg, 307 U.S. 325, 328, 337–349 (1939)).
   We have never provided a full explanation of the basis for
our practice of giving weight to the Executive’s interpreta-
tion of a treaty. Nor have we delineated the limitations of
this practice, if any. But we need not resolve these issues
today. Our textual analysis aligns with the Executive’s in-
terpretation so there is no need to determine whether the
Executive’s understanding is entitled to “weight” or “defer-
ence.” Cf. Edelman v. Lynchburg College, 535 U.S. 106,
114–115, n. 8 (2002) (“[T]here is no need to resolve defer-
ence issues when there is no need for deference”).
                              IV
   The Court of Appeals did not analyze whether Article
II(3) of the New York Convention conflicts with equitable
estoppel. Instead, the court held that Article II(1) and (2)
include a “requirement that the parties actually sign an
agreement to arbitrate their disputes in order to compel ar-
bitration.” 902 F.3d, at 1326. But those provisions address
the recognition of arbitration agreements, not who is bound
by a recognized agreement. Article II(1) simply requires
contracting states to “recognize an agreement in writing,”
and Article II(2) defines the term “agreement in writing.”
Here, the three agreements at issue were both written and
signed.3 Only Article II(3) speaks to who may request re-
ferral under those agreements, and it does not prohibit the
application of domestic law. See supra, at 6–7.


——————
 3 We do not address whether Article II(2) requires a signed agreement.
12     GE ENERGY POWER CONVERSION FRANCE SAS
           v. OUTOKUMPU STAINLESS USA, LLC
                   Opinion of the Court

   Because the Court of Appeals concluded that the Conven-
tion prohibits enforcement by nonsignatories, the court did
not determine whether GE Energy could enforce the arbi-
tration clauses under principles of equitable estoppel or
which body of law governs that determination. Those ques-
tions can be addressed on remand. We hold only that the
New York Convention does not conflict with the enforce-
ment of arbitration agreements by nonsignatories under do-
mestic-law equitable estoppel doctrines.
                        *     *    *
  For the foregoing reasons, we reverse the judgment of the
Court of Appeals and remand the case for further proceed-
ings consistent with this opinion.
                                            It is so ordered.
                  Cite as: 590 U. S. ____ (2020)              1

                    SOTOMAYOR, J., concurring

SUPREME COURT OF THE UNITED STATES
                          _________________

                          No. 18–1048
                          _________________


  GE ENERGY POWER CONVERSION FRANCE SAS,
   CORP., FKA CONVERTEAM SAS, PETITIONER v.
     OUTOKUMPU STAINLESS USA, LLC, ET AL.
 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF
          APPEALS FOR THE ELEVENTH CIRCUIT
                         [June 1, 2020]

   JUSTICE SOTOMAYOR, concurring.
   I agree with the Court that the Convention on the Recog-
nition and Enforcement of Foreign Arbitral Awards, June
10, 1958, 21 U. S. T. 2517, T. I. A. S. No. 6997 (New York
Convention), does not categorically prohibit the application
of domestic doctrines, such as equitable estoppel, that may
permit nonsignatories to enforce arbitration agreements. I
note, however, that the application of such domestic doc-
trines is subject to an important limitation: Any applicable
domestic doctrines must be rooted in the principle of con-
sent to arbitrate.
   This limitation is part and parcel of the Federal Arbitra-
tion Act (FAA) itself. It is a “basic precept,” Stolt-Nielsen
S. A. v. AnimalFeeds Int’l Corp., 559 U.S. 662, 681 (2010),
that “[a]rbitration under the [FAA] is a matter of consent,
not coercion,” Volt Information Sciences, Inc. v. Board of
Trustees of Leland Stanford Junior Univ., 489 U.S. 468,
479 (1989); see also, e.g., Lamps Plus, Inc. v. Varela, 587
U. S. ___, ___ (2019) (slip op., at 7) (“Consent is essential
under the FAA”); Granite Rock Co. v. Teamsters, 561 U.S.
287, 299 (2010) (“[T]he first principle that underscores all
of our arbitration decisions” is that “[a]rbitration is strictly
‘a matter of consent’ ”). “We have emphasized th[is] ‘foun-
dational FAA principle’ many times,” Lamps Plus, 587
2        GE ENERGY POWER CONVERSION FRANCE SAS
             v. OUTOKUMPU STAINLESS USA, LLC
                   SOTOMAYOR, J., concurring

U. S., at ___ (slip op., at 7) (quoting Stolt-Nielsen, 559 U.S.,
at 684) (citing cases), and even the parties find common
ground on the point, see Tr. of Oral Arg. 7, 49; Brief for Re-
spondents 2.
   Because this consent principle governs the FAA on the
whole, it constrains any domestic doctrines under Chapter
1 of the FAA that might “appl[y]” to Convention proceedings
(to the extent they do not “conflict with” the Convention). 9
U.S. C. §208; cf. ante, at 5–6. Parties seeking to enforce
arbitration agreements under Article II of the Convention
thus may not rely on domestic nonsignatory doctrines that
fail to reflect consent to arbitrate.
   While the FAA’s consent principle itself is crystalline, it
is admittedly difficult to articulate a bright-line test for de-
termining whether a particular domestic nonsignatory doc-
trine reflects consent to arbitrate. That is in no small part
because some domestic nonsignatory doctrines vary from
jurisdiction to jurisdiction. With equitable estoppel, for in-
stance, one formulation of the doctrine may account for a
party’s consent to arbitrate while another does not. Cf.
Brief for Respondents 45 (maintaining that courts have
applied at least “three different versions” of GE Energy’s
equitable-estoppel theory, including one that allegedly “al-
lows a non-party to force arbitration even of claims wholly
unconnected to the agreement”). Lower courts must there-
fore determine, on a case-by-case basis, whether applying a
domestic nonsignatory doctrine would violate the FAA’s in-
herent consent restriction.*

——————
  * In this case, however, I am skeptical that any domestic nonsignatory
doctrines need come into play at all, because Outokumpu appears to have
expressly agreed to arbitrate disputes under the relevant contract with
subcontractors like GE Energy. The contract provided that disputes aris-
ing between the buyer and seller in connection with the contract were
subject to arbitration. App. 171. It also specified that the seller in the
contract “shall be understood” to include “[s]ub-contractors.” Id., at 88–
89. And it appended a list of potential subcontractors, one of which was
                    Cite as: 590 U. S. ____ (2020)            3

                     SOTOMAYOR, J., concurring

   Article II of the Convention leaves much to the contract-
ing states to resolve on their own, and the FAA imposes few
restrictions. Nevertheless, courts applying domestic non-
signatory doctrines to enforce arbitration agreements un-
der the Convention must strictly adhere to “the founda-
tional FAA principle that arbitration is a matter of
consent.” Stolt-Nielsen, 559 U.S., at 684. Because the
Court’s opinion is consistent with this limitation, I join it in
full.




——————
GE Energy’s predecessor, Converteam. Id., at 184–185.